UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:000-33155 COATES INTERNATIONAL, LTD. (Name of small business issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2925432 (I.R.S. Employer Identification No.) Highway 34 & Ridgewood Road Wall Township, New Jersey07719 (Address of principal executive offices) Issuer’s telephone number, including area code: (732)449-7717 Securities registered pursuant to Section12(b) of the Exchange Act: None Securities registered pursuant to Section12(g) of the Exchange Act: common stock, $.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer (Do not check if a smaller reporting company)£ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £No R State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $16,848,992. As of March 28, 2011, the number of outstanding shares of the registrant’s common stock, par value $0.0001 per share was 277,589,687. 2 COATES INTERNATIONAL, LTD. CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 11 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. (Removed and Reserved) 16 PART II Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 18 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 23 Item 8. Financial Statements and Supplementary Data 23 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 PART III Item10. Directors, Executive Officers and Corporate Governance 24 Item11. Executive Compensation 28 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item13. Certain Relationships and Related Transactions, and Director Independence 32 Item14. Principal Accounting Fees and Services 33 PART IV Item15. Exhibits, Financial Statement Schedules 35 Signatures 36 Supplemental Information to be Furnished with Reports Filed Pursuant to Section 15(d) of the Act by Registrants Which Have Not Registered Securities Pursuant to Section 12 of the Act 37 Financial Statements F-1 to F-27 3 PART I Item 1.Business General Coates International, Ltd. ("we", “CIL” or the "Company") has been developing over a period of more than 15 years a patented Coates spherical rotary valve (“CSRV”) system technology which is adaptable for use in piston-driven internal combustion engines of many types.Independent testing of various engines in which we incorporated our CSRV system technology (“CSRV Engines”) confirmed meaningful fuel savings when compared with internal combustion engines based on the conventional “poppet valve” assembly prevalent in most internal combustion engines throughout the world. In addition, our CSRV Engines produced only ultra low levels of harmful emissions while in operation. Engines operating on the CSRV system technology can be powered by a wide selection of fuels. We believe that these three major advantages of the CSRV system technology constitute the first revolutionary technological advancement of the internal combustion engine suitable for large scale production since its introduction more than one hundred years ago. The CSRV system technology is designed to replace the intake and exhaust conventional “poppet valves” currently used in almost all piston-driven stationary, automotive, motorcycle and marine engines. Unlike conventional valves which protrude into the engine cylinder, the CSRV system technology utilizes spherical valves that rotate in a cavity formed between a two-piece cylinder head. The CSRV system technology utilizes only a small fraction of the moving parts in a conventional poppet valve assembly. As a result of the design improvements, management believes that CSRV Engines will last significantly longer and will require less lubrication over the life of the engine, as compared to conventional engines. In addition, CSRV Engines can be designed with larger openings into the engine cylinder than conventional valves so that more fuel and air can be inducted into and expelled from the cylinder in a shorter period of time.By engineering larger valve openings into the technology, we are able to achieve higher revolutions-per-minute (“RPM’s”) and efficiently and safely operate the engines using higher compression ratios while experiencing lower combustion chamber temperatures enabling the CSRV Engine to produce more power than equivalent, conventional engines. The extent to which higher RPM’s, greater volumetric efficiency and thermal efficiency can be achieved with the CSRV system technology, is a function of the engine design and application. We have been granted an exclusive license to this technology from our founder, George J. Coates and his son, Gregory Coates (the “Coates License Agreement”), in the Territory defined to include North America, Central America and South America (the “Americas”). Since our inception, the bulk of our development costs and related operational costs have been funded primarily through cash generated from the sale of our common stock, issuances of promissory notes and convertible promissory notes, capital contributions, a gain on the sale of the land and building that serves as our principal facility, and from the performance of contractual research and development activities involving the Coates CSRV system technology and the receipt of licensing fees for our CSRV system technology. During the years ended December 31, 2010 and 2009, we reported revenues from such research and development of $850,000 and $840,000, respectively, sales of $159,000 and gross margin of $63,000 for the year ended December 31, 2010 and recognized in other operating income, a portion of a gain on sale of land and building of approximately $978,000 for the year ended December 31, 2009. Prior to 2009, we incurred substantial recurring net losses and reported only a minimal amount of revenues from a small number of sales of CSRV Engines, and from research and development activities. For the years ended December 31, 2010 and 2009, we incurred net losses of approximately ($1,050,000) and ($807,000), respectively. In 2011, we raised additional working capital amounting to $208,000 from sales of common stock, common stock warrants and issuance of a convertible promissory note. The accumulated losses from inception of the Company through December 31, 2010 amounted to approximately $23,705,000. We may continue to be unprofitable until the CSRV Engine is successfully introduced into the marketplace, or we receive substantial licensing revenues. These accumulated losses were substantially related to research and development of our intellectual property, patent filing and maintenance costs, costs incurred related to efforts to raise additional working capital and general and administrative expenses in connection with our operations. Coates International, Ltd. is a Delaware corporation organized in October 1991 as successor-in-interest to a Delaware corporation of the same name incorporated in August 1988.Our operations are located in Wall Township, New Jersey (outside of New York City). We maintain websites at the following addresses: www.coatesengine.com and www.mostadvancedengine.com. Through a link on our website to the U.S. Securities and Exchange Commission (“SEC”) website, www.sec.gov, we provide free access to our annual reports on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K and amendments to those reports filed or furnished pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934 as soon as reasonably practicable after electronic filing with the SEC. Our Code of Business Conduct and Ethics for our directors, officers and employees can be viewed on our website at www.coatesengine.com.We will post on our website any waivers of, or amendments to, such code of ethics. Our website and the information contained therein or linked thereto are not incorporated by reference into this report. Background The internal combustion engine has been in use for more than 100 years and is the most widely used engine in the world. Industry sources indicate that there are more than 120 million new internal combustion engines built in the world every year and that 40 million engines are rebuilt annually. In the late 1960's and 1970's, most internal combustion vehicle engines in the United States were running at a compression ratio of 12 to 1 which resulted in an engine efficiency of approximately 35 percent. The rest of the engine's power is lost in friction, pumping and heat loss. When it was determined that lead additives in fuel had an adverse effect on the environment, the federal government mandated the use of unleaded gasoline. Unleaded gasoline is a less desirable fuel than leaded gasoline when considering fuel density and efficiency. The early use of unleaded gasoline created a number of design problems, principally related to overheating of the engine combustion chamber, pre-ignition and resultant damage.That problem was largely addressed by lowering engine compression ratios, but at a cost of reduced efficiency from approximately 35% to approximately 22%. This loss of efficiency reduces gas mileage and engine performance. Efficiency can be improved by increasing “volumetric efficiency” at maximum RPM’s, but conventional valves tend to “float” or bounce at higher RPM’s and are consequently unable to deliver adequate air and fuel to the cylinder. In an attempt to solve this problem, engine manufacturers increased the number of valves per cylinder, but this approach created other problems that cause unburned fuel to escape through the exhaust valves leading to a loss of power, lower gas mileage and increased pollutants. In addition, variable valve timing partially solved some of these additional problems, but that solution involves additional moving parts that eventually degrade and wear out. Also, variable valve timing on quick deceleration can cause piston and valve contact with resultant serious damage. Furthermore, conventional valves with solid “valve lifters” as opposed to hydraulic valve lifters must have clearances readjusted periodically. In sum, conventional “poppet” valves have been the most troublesome part of the internal combustion engine. The basic inefficiencies of the conventional poppet valve design result in engine inefficiency and decreases in engine life. Conventional poppet valves also have significant, environmentally unfriendly characteristics. Conventional exhaust valves are lubricated with engine oil which burns in combustion and is expelled directly into the atmosphere. Intake valves are also lubricated with engine oil, which is washed off and forced into the combustion chamber with the air and fuel mixture. This slows down the combustion process and produces further emissions and eventually clogs the catalytic converter.Poppet valve engines cannot use high compression ratios because they will become red hot and pre-ignition will be experienced. Management believes that the patented CSRV system technology solves or significantly mitigates these problems. Coates spherical rotary valves are vented and charged on the opposite side of each valve sphere and rotate away from the combustion chamber reducing engine combustion chamber heat and allowing higher compression ratios that make the engine significantly more efficient and powerful. We have adapted our patented technology to natural gas fueled industrial electric power engine generators and intend to commence production upon securing sufficient new sources of working capital for this purpose. Markets The design of the CSRV system technology provides us with the flexibility to retrofit our existing internal combustion engines of all sizes and applications to appeal to a number of different geographic and product markets. In addition, the CSRV system technology has been designed to operate effectively on a wide range of alternative fuels. Accordingly, there are no technical barriers that need to be overcome in order to strategically target economically feasible markets for products powered by internal combustion engines including, but not limited to the following: engines for electric generators for various applications ranging from home use to the largest industrial complexes to augmented “grid” installations; engines to power motorcycles, automobiles, light trucks, heavy trucks, machinery, railroads, marine engines, military equipment, light aircraft, helicopters, lawn mowers, snowmobiles and jet skis, etc. 4 According to data in a table published by the Federal Highway Administration of the U.S. Department of Transportation titled “Highway Statistics 2008” there were total U.S. vehicle registrations for the fifty states as follows: Automobiles Buses Trucks Total Strategy Our long-term objective is to become a leader throughout the Americas in the design, manufacture, licensing to third party manufacturers and sales and distribution of internal combustion engines for a wide variety of uses. Our primary targeted market is the industrial electric power generator market. We have adapted the CSRV system technology to manufacture our 14.0 liter inline, 6-cylinder, 855 cubic inch engine generator fueled by natural gas (“CSRV Units”). In parallel to penetrating the commercial/industrial generators market, we intend to adapt the CSRV system technology to be used in other markets, in which internal combustion engines are used, such as motor vehicles, motorcycles, trucks, ships, trains, military equipment, light aircraft, helicopters and others. Operational Plan We have completed development of the CSRV system technology-based generator engine and are preparing to commence the production phase of our operations. Initially, we intend to sell the engine generators to Almont Energy, Inc., (“Almont”) the successor in interest to Well to Wire Energy, Inc. (“WWE”) for (i) a license agreement covering the territory of Canada; and, (ii) certain rights to a license covering the territory of the United States. Almont is a privately held, independent third party entity based in Alberta, Canada. We shipped the first CSRV system technology-based generator to Almont in the fourth quarter of 2010. Almont reported to us that it has been successfully using this unit to demonstrate the features and benefits of our engine technology to prospective investors in its efforts to raise additional working capital to carry out its business plan. The business plan of Almont assumes the purchase of a substantial number of CSRV Units over the next 5 years. Almont’s purchase of CSRV Units from us will be made by way of standard purchase orders, issued based on market and customer demand. Over the 5-year period, Almont anticipates that the volume of total purchases from us will be similar to, or potentially exceed the 7,nit quantity contemplated in our previous arrangement with WWE. Almont plans to finance its purchases from cash flow and by way of project and/or equipment financing, proceeds from issuance of equity or corporate debt instruments and conventional bank financing. We intend to take advantage of the fact that essentially all the components of the CSRV generator engine may be readily sourced and acquired from subcontractors, and, accordingly, expect to manufacture the engine generator in the two following ways: · Assembly – to develop assembly lines within owned manufacturing facilities. We intend to initially commence production of CSRV Units on a small scale. This will enable us to prove our concept for the CSRV system technology and we expect this will lead to substantial demand in the marketplace. We plan to address this demand by establishing large scale manufacturing operations in the United States. We have already taken steps to identify a suitable size and appropriate location for a high capacity manufacturing plant. Transitioning to large scale manufacturing is expected to require a substantial increase in our work force and substantial capital expenditures. · Licensing the CSRV system technology to Original Equipment Manufacturers (“OEM’s”) – to take advantage of third party manufacturers’ production capacity and resources by signing OEM agreements. Our ability to establish such manufacturing operations, recruit plant workers, finance initial manufacturing inventories and fund capital expenditures is highly dependent on our ability to successfully raise substantial new working capital in an amount and at a pace which matches our business plans. Sources of such new working capital include sales of our equity and/or debt securities through private placement and/or secondary public offerings, pursuing and entering into additional sublicensing agreements with OEM’s and/or distributors, additional payments from Almont towards the Escrow Agreement Release Payment and US Licensing fees, positive working capital generated from sales of our CSRV products to Almont and others. There can be no assurance that we will be successful in raising adequate new working capital or even any new working capital to carry out our business plans.The current economic environment, which is characterized by tight credit markets, investor uncertainty about how to safely invest funds and low investor confidence, has introduced additional risk and difficulty to our challenge to secure such additional working capital. 5 Material Agreements License Agreement – George J. Coates and Gregory Coates In April 2007, we amended and restated our license agreement covering the CSRV system technology (the “Coates License Agreement”). Under the Coates License Agreement, George J. Coates and Gregory Coates granted to us an exclusive, perpetual, royalty-free, fully paid-up license to the intellectual property that specifically relates to an internal combustion engine that incorporates the CSRV system technology (the “CSRV Engine”) and that is currently owned or controlled by them (the “CSRV Intellectual Property”), plus any CSRV Intellectual Property that is developed by them during their employment with us. The employment agreements with George J. Coates and Gregory Coates contain two-year non-compete provisions relating to the CSRV Intellectual Property in the event either of them is terminated for cause, as defined, or if either of them terminates their employment without good reason, as defined. George J. Coates and Gregory Coates also agreed that they will not grant any licenses to any other party with respect to the CSRV Intellectual Property in the licensed territory. In the event of insolvency or bankruptcy of the Company, the licensed rights would terminate. Sublicense Agreement with Almont Energy, Inc. for Territory of Canada In January 2010, we consented to the assignment of our sublicensing agreement with WWE dated September 29, 1999 to Almont. This sublicense agreement exclusively licenses within Canada the use of the CSRV system technology for industrial engines to be fueled by natural gas to generate electrical power for the oil and gas industry (the “Canadian License”). The Canadian Sublicense provided for a license fee of $5,000,000, of which a deposit payment in the amount of $300,000 was made upon execution. A separate research and development agreement provided a $5,000,000 fee payable to us in consideration for the development and delivery of certain prototype engines. We completed development of the prototypes in accordance with this agreement at the end of 2007. The research and development agreement has not been reduced to the form of a signed written agreement. To date, we have been paid a total of approximately $5,003,000 by WWE and Almont under these agreements. Additional provisions of the Canadian Sublicense agreement are as follows: · Sublicensee shall have the exclusive right to use, lease and sell electric power generators designed with the CSRV system technology within Canada. · Sublicensee will have a specified right of first refusal to market the electric power generators worldwide. · Upon commencement of the production and distribution of the electric power generators, the minimum annual number of generators to be purchased by Sublicensee in order to maintain exclusivity is 120.Until otherwise agreed between the parties, the price per generator shall be $159,000.We have agreed to pass along to Almont savings we expect to realize from economies of scale inherent in high volume production of the CSRV units. In the event Sublicensee fails to purchase the minimum 120 Coates generator engines during any year, Sublicensee will automatically lose its exclusivity. In such a case, Licensee would retain non-exclusive rights to continue to use and sell the CSRV generator engine in the territory of Canada. · Sublicensee shall not be required to pay any royalties to the Company as part of the agreements between the parties. · All licensed rights under this sublicense agreement related to the CSRV system technology will remain with the Company. In January 2010, we also consented to the assignment of the rights to a conditional sublicensing agreement with WWE, dated January 2008 covering the territory of the United States of America (the “US License”) to Almont. The US License provides for a license fee of $50 million and annual minimum purchases of CSRV Units as a condition of exclusivity.The US license has been deposited into an escrow account and the grant under the license is not effective until the conditions for release from escrow are satisfied. 6 The escrow agreement was established to provide a more secure mechanism for us to collect payments due under both the prior Canadian sublicensing and research and development agreements and the new $50 million US License (the “Escrow Agreement”).The Escrow Agreement provides that the US License shall be held until we receive a release payment (the “Release Payment”).The Release Payment consists of (i) an initial down payment required under the US License of $1 million and (ii) $8.5 million in payment of the balance of the monies due tous at the date of the Escrow Agreement,in connection with the sublicense for the territory of Canada, including the Canadian License Agreement and the research and development agreement (the “Canadian Agreements”). While the US License is held in escrow, there shall not be any grant of license.As successor to WWE, Almont is expected to continue to make non-refundable periodic payments to us in unspecified amounts as partial payments of the Release Payment until the Release Payment has been paid in full. The first $3.8 million of the Release Payment, which has been designated as payment of the fees due under the research and development agreement, is being recognized as revenue at the time the cash payments are received. We have received approximately $3.5 million of the Release Payment to date. In addition, WWE had made nonrefundable payments to us totaling $1.5 million prior to establishment of the Escrow Agreement. For the years ended December 31, 2010 and 2009, we received approximately $850,000 and $840,000, respectively of non-refundable payments which have been recognized as research and development revenue.Upon full satisfaction of the Release Payment, Almont would be granted a sublicense for the territory of the United States under the US License agreement. The remaining balance of the Release Payment is $5,997,000. To the extent that Almont is not successful or experiences delays in remitting the balance of the Release Payment, the Company’s cash flow, results of operations and financial condition could be adversely affected. In connection with the assignment of the Canadian and US License from WWE to Almont, we waived all events of default by WWE under the Escrow Agreement in existence and extended the date by which the entire Release Payment must be paid, until March 19, 2012 (the “Release Payment Due Date”).Almont is required to remit to us 60% of any and all proceeds from funds raised from any equity, debt or lending transactions, exclusive of equipment financing transactions, until the Release Payment is paid in full. We also waived the provisions of the Escrow Agreement requiring the payment of interest on the unpaid balance of the Release Payment. The US License would, if Almont is able to satisfy the Escrow Agreement release provisions, grant to Almont the right to use, sell and lease Licensed Products manufactured by us as the power source for the generation of electrical energy for the oil and gas industry and landfills.Licensed Products consist ofCSRV Valve Systems, CSRV Valve Seals, CSRV Rotary Valve Spheres, CSRV Valve Components and CSRV Engines for the oil and gas industry and landfills. The manufacture of any Licensed Products by Almont is prohibited.Almont is required to procure all internal combustion engines incorporating the CSRV system technology from us or our designee. The license granted to Almont is exclusive within the Territory, provided that Almont satisfies the minimum annual purchase commitment of 120 internal combustion engines incorporating the CSRV system technology, the Coates Engines and all component parts. The agreement also grants Almont a right of first refusal in the event that we negotiate an offer with another third party for a worldwide license to use the Licensed Product in the oil and gas industry and landfill operations. The remaining balance of the US License fee of $49 millionis payable in quarterly installments in an amount equal to 5% of Almont’s prior quarter net profits. In any event, the entire balance of the licensing fee must be paid in full on or before February 19, 2015. Acceleration of the balance of the licensing fee payments shall be required in the event that Almont completes a stock offering or private placement offering.The entire unpaid balance of the licensing fee shall become due and payable if Almont raises $100 million or more from such offerings. 7 Non-binding Preliminary Letter of Intent to Merge with Heavy Equipment Manufacturer in China In December 2010, we entered into a non-binding letter of intent with The Coates Trust and an established heavy equipment manufacturer in China. The letter expresses the mutual intent of the parties for a merger, between the Company and this Chinese entity through an exchange of shares of stock. We are prevented by confidentiality provisions from disclosing the name of the Chinese entity. The merger would be subject to required governmental approvals and also requires that we undertake a secondary public offering of our securities to raise between $220 million and $500 million to fund both our operations and operations in China. Management believes such a merger would provide us with immediate access to substantial existing manufacturing capacity and a trained labor force in China. Management further believes that, based on current economic factors and conditions, manufacturing in China would provide us with lower manufacturing costs than we would incur in the United States. Should the merger plans go forward, we would expect to distribute products manufactured in China to Asia, Africa and Europe. We would continue to pursue our plans to manufacture products in the United States for distribution to customers in Western Hemisphere countries. The terms of the merger provide that if the merger is consummated, we would receive a controlling 60% ownership interest in the Chinese entity and the Chinese entity would receive 50 million shares of our common stock and $100 million from the net proceeds of the public offering, if successful.The balance of the proceeds would be retained by us to provide for working capital to commence large scale manufacturing in the US for distribution in our licensed territories. In the event the secondary public offering is successful, we would issue 50 million shares of our common stock to The Coates Trust in consideration fora world-wide license of the CSRV system technology. We would then grant a world-wide (with the exception of the US and Canada) non-exclusive license for the manufacturing, sale and distribution of the CSRV system technology to this Chinese entity. We believe that this merger will only be able to achieve the mutual objectives of the parties, if, and is conditioned upon, either the Company and/or the Chinese entity entering into one or more substantial long-term, high volume, contracts to supply CSRV system technology products to one or more customers in the territories outside of the Western Hemisphere and the satisfactory observation by representatives of the Chinese entity of performance of the natural gas powered CSRV industrial electric power generators (“CSRV Units”) in the field. There are no assurances that (i) the necessary governmental approvals can be obtained, (ii) the Company can be successful in raising the minimum amount of funds from a secondary public offering of its securities, (iii) such long-term, high volume contracts can be secured; and, (iv) the Chinese entity will be satisfied with the performance of the CSRV Units in the field. Cooperation Agreement with Tongji University of China In June 2010, the Company and the Coates Family Trust (collectively “Coates”) entered into a Cooperation Agreement with Tongji University of China (the “University”) for the purpose of enabling the University to undertake an evaluation and testing of the CSRV engine technology. The results of the evaluation and testing will be used to determine if, and to what extent, the engine technology could be applied in the manufacture and distribution of products in China. Coates is required to deliver to the University a 1600cc, 4-cylinder CSRV engine and a 1600cc, 4-cylinder poppet valve engine to facilitate comparison. The University is responsible for obtaining any required regulatory approvals in connection with the evaluation and testing activities. The costs and expenses of testing and evaluation of the engine shall be the responsibility of the University. Coates is required to provide technical assistance, as needed, to optimize the success of the evaluation and testing. The University will promptly furnish Coates with a copy of its findings. Provided the results of the evaluation and testing of the CSRV engines are deemed satisfactory, Coates has agreed that it will sublicense the CSRV technology to Chinese engine manufacturers for the territory to be defined in connection with any such licenses granted. The parties also entered into a Confidentiality and Non-Disclosure Agreement which provides for protection of the CSRV technical information and patents. The Coates Family Trust has expressed its intention to license the CSRV system technology rights to the Company for the territory to be defined in connection with any such licenses granted to Chinese manufacturers. Termination of License Agreement with Coates Motorcycle Company, Ltd. In July 2009, the Company notified Coates Motorcycle that the license agreement for the sale of motorcycles in the territory of the Western Hemisphere was terminated under the provisions of the license, due to its insolvency. Coates Motorcycle was dissolved shortly thereafter. This license had granted Coates Motorcycle the right to make, use, sell or franchise motorcycles built with engines utilizing the CSRV system technology. At that time, we also owned approximately 30% of Coates Motorcycle. Our investment in Coates Motorcycle had previously been written down to zero as a result of our recording of our equity in the losses of Coates Motorcycle in previous years. We continue to own the rights to the technology previous licensed to Coates Motorcycle and at the appropriate time intend to identify ways to optimize the value of the rights. 8 Transaction with Dutchess Private Equities Fund, Ltd. In 2007, the Company entered into an Investment Agreement with Dutchess Private Equities Fund, Ltd. (the “Investor”), which expired in June 2010. Pursuant to this Agreement, the Investor committed to purchase up to $10,000,000 of the Company’s common stock. In connection with the Agreement, we also entered into a Registration Rights Agreement with Dutchess (“Registration Agreement”). Pursuant to the Registration Agreement, we filed a registration statement with the SEC which was declared effective on June 22, 2007 covering the shares of common stock underlying the Investment Agreement and shares of stock underlying the Company’s 2006 Stock Option and Incentive Plan. During the year ended December 31, 2010, the Company sold 10,000 shares of its common stock under this equity line of credit and received proceeds of $4,000. During the year ended December 31, 2009 we sold 556,521 shares of our common stock, under this equity line of credit and received proceeds of approximately $332,000. In August 2010, the Company entered into an investment agreement (the “Investment Agreement”) with Dutchess Opportunity Fund, II, LP, a Delaware limited partnership (“Dutchess”). Pursuant to the terms of the Investment Agreement, Dutchess shall commit to purchase up to Ten Million ($10,000,000) Dollars of our common stock over the course of thirty-six (36) months. The Company also entered into a registration rights agreement (the “Registration Rights Agreement”) with Dutchess. Pursuant to the terms of the Registration Rights Agreement, the Company was obligated to file a registration statement with the Securities and Exchange Commission (“SEC”) covering 17,000,000 shares of the Common Stock underlying the Investment Agreement. By mutual agreement activities on this financing opportunity have been temporarily suspended to enable the Company to focus on commencing production and raising working capital to cover the costs of the registration of the securities. Placement Agency Agreement with Stonegate Securities, Inc. In December 2007, we entered into a placement agent agreement with Stonegate Securities, Inc. (“Stonegate”) to act as our placement agent.Stonegate has the right to identify for us prospective purchasers in one or more placements of securities, the type and dollar amount being as mutually agreed to by the parties. The agreement may be cancelled by either party upon ten (10) days written notice.Upon execution of this agreement we issued 200,000 shares of our common stock to Stonegate. As compensation for services rendered by Stonegate in connection with any placements, we have agreed to pay Stonegate a fee of eight percent (8%) of the gross proceeds from the sale of securities in the placements.No fees shall be due and payable in connection with sales of securities in the placement to investors not introduced to us by Stonegate or by a direct or indirect party previously introduced to the Company as a result of the efforts of Stonegate. Upon closing of a placement, we agreed to issue to Stonegate restricted shares of our common stock in an amount that is equal to two percent (2%) of the total number of shares of common stock sold, and/or in the event of a sale of convertible securities, the number of shares of common stock that would be potentially issued upon a conversion of any convertible securities sold in any placement.Such number of shares to be issued to Stonegate shall be reduced by the 200,000 shares set forth above. We shall also reimburse Stonegate for reasonable, actual out-of-pocket expenses incurred, provided, however, that such amount in total shall not exceed one percent (1%) of the gross proceeds of securities placed pursuant to this placement agreement. At this time, we are not actively working on a private placement with Stonegate; however, we believe that having this arrangement in place will facilitate our efforts to undertake such a private placement offering when the market and economic conditions are more appropriate. Joint Venture Agreement In October 2009, the Company entered into a joint venture (“JV”) arrangement with an independent third party for the purpose of undertaking a private offering of collateralized zero coupon bonds to institutional investors. A new entity, Coates Finance Management, LLC (“CFM”) was formed to carry out the objectives of the joint venture. The Company owned 90% of CFM; however, 100% of the JV entity’s profits and losses were to be allocated to the Company. This entity was being accounted for as a consolidated subsidiary. 9 In March 2010, after careful consideration of this proposed undertaking, the Company’s board of directors (the “Board”) concluded that the bond offering should not be further pursued and the Company terminated the joint venture arrangement. The Company was not obligated to incur any additional costs and there are no provisions for any penalties in connection with termination of the JV Agreement. As of the effectiveness of the termination of this Joint Venture, the accounting for CFM as a consolidated subsidiary ceased. Competition Management believes that the Coates Engine prototypes which are based on the CSRV system technology will provide substantially enhanced efficiencies in power generation and longevity.We believe that the Coates Engines will outperform other comparable natural gas-fueled electric generator engines currently utilized in the energy conversion market. Notwithstanding our perceived competitive advantages, the power generation market is a highly competitive industry currently occupied by extremely large companies such as Caterpillar, Inc., which owns MAK, Perkins and FG Wilson, Detroit Diesel Corporation, AB Volvo, Cummins and Marathon, among others. These companies have far greater financial and other resources than we do and already occupy segments of the power generation market. In order to successfully penetrate this industry, the Coates Engines will have to produce the performance and durability results anticipated by management and sell at a price or prices that will enable it to effectively compete and gain entrance into this market. Parts and Supplies To date, management has utilized the services of various vendors and manufacturers available throughout the United States to provide all of the parts necessary to assemble the Coates Engines. We expect to continue to purchase all of our raw materials and parts, manufactured to our specifications, from a wide assortment of suppliers. We have signed a letter of intent with Marathon Electric Manufacturing Corp. for the supply of generators and components. We also entered into an agreement with Cummins Power Systems (a business owned by Cummins Inc.) to supply industrial engine blocks and components to us for our manufacturing activities. We intend to commence the assembly of the Coates Engines at our New Jersey facility and to acquire additional facilities to increase our manufacturing capacity, as needed. Licenses and Patents The Coates License Agreement grants us an exclusive, perpetual, royalty-free, fully paid-up license in the territory of North, Central and South America, to use all intellectual property rights that are currently owned or controlled by the licensors that directly relate to an internal combustion engine that includes the CSRV system technology. The license also covers any new or improved technology and related intellectual property rights that are directly related to the CSRV Engine system technology developed by the licensors during their employment with us. Included in the licensed intellectual property rights are 17 patents registered in the United States; certain patents registered in Canada, Mexico, in countries in Central and South America relating to the CSRV system technology; and one U.S. patent application filed by Mr. George J. Coates. These patents are owned by George J. Coates and Gregory Coates.Under our license agreement, we are responsible for all costs incurred relating to the ongoing maintenance of the patents. 10 We rely upon patents, trade secrets, know-how and continuing technological innovation to develop and maintain our competitive position. We can provide no assurance that we can successfully limit unauthorized or wrongful disclosures of trade secrets or otherwise confidential information. In addition, to the extent we rely on trade secrets and know-how to maintain our competitive technological position, we cannot assure you that others might not independently develop the same, similar or superior techniques. Environmental Regulatory Compliance All of our engines, including the Coates Engine, will be subject to extensive environmental laws, rules and regulations that impose standards for emissions and noise. Initially, compliance with the emissions standards promulgated by the U.S. Environmental Protection Agency ("EPA"), as well as those imposed by the State of New Jersey and other jurisdictions where we expect our engines will be used, will have to be achieved in order to successfully market the Coates Engine. When selling individual engines, we are not subject to the governmental standards as set forth in 40CFR (Code of Federal Regulations) 1048, which regulates environmental standards for natural gas-powered industrial engines. In this case, the purchaser or sublicensee becomes responsible for complying with applicable governmental standards in its territory.We believe that our natural gas powered engine/generators comply with governmental standards as set forth in 40CFR (Code of Federal Regulations) 1048, that regulates environmental standards for natural gas-powered industrial engines. Our ability to comply with applicable and future emissions standards is necessary for us to enter the power generation and other markets. Failure to comply with these standards could result in a material adverse effect on our business and financial condition. Employees At December 31, 2010, we had 7 employees, including George J. Coates and his son Gregory Coates, who perform management, assembly and research and development functions. Bernadette Coates, the spouse of George J. Coates, is employed as an administrative manager for the Company. Item 1A. Risk Factors The following risk factors should be considered carefully in addition to the other information contained in this report. This report contains forward-looking statements. Forward-looking statements relate to future events or our future financial performance. We generally identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other similar words. These statements are only predictions. The outcome of the events described in these forward-looking statements is subject to known and unknown risks, uncertainties and other factors that may cause our customers’ or our industry’s actual results, levels of activity, performance or achievements expressed or implied by these forward-looking statements, to differ. “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” as well as other sections in this report, discuss some of the factors that could contribute to these differences. The forward-looking statements made in this report relate only to events as of the date on which the statements are made. We undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. This report also contains market data related to our business and industry. These market data include projections that are based on a number of assumptions. If these assumptions turn out to be incorrect, actual results may differ from the projections based on these assumptions. As a result, our markets may not grow at the rates projected by these data, or at all. The failure of these markets to grow at these projected rates may have a material adverse effect on our business, results of operations, financial condition and the market price of our common stock. 11 The following risk factors relate to our financial condition: Going Concern As shown in our financial statements beginning on Page F-1, we have incurred recurring losses from operations and as of December 31, 2010, had a stockholders’ deficiency of approximately $1,124,000. In addition, our mortgage loan in the principal amount of $1,710,000 matures in June 2011. The Company will be required to renegotiate the terms of an extension of the mortgage loan or successfully refinance the property with another mortgage lender, if possible. Failure to do so could adversely affect the Company’s financial position and results of operations. These factors raise substantial doubt about our ability to continue as a going concern. In addition, the current economic environment, which is characterized by tight credit markets, investor uncertainty about how to safely invest funds and low investor confidence, has introduced additional risk and difficulty to our challenge to secure needed additional working capital. In the event we become insolvent or bankrupt, ownership of our intellectual property, which is carried on our books at zero value, consisting of patents rights on the CSRV technology, would, under our license agreement, revert to George J. Coates and Gregory Coates. Our Independent Registered Public Accountants have stated in their Auditor’s Report dated March 30, 2011 with respect to our financial statements as of and for the year ended December 31, 2010 that these circumstances raise substantial doubt about our ability to continue as a going concern. Management has been closely monitoring its fixed and variable costs and intends to restrict such costs to those expenses that are necessary to complete activities related to preparing for commencement of the production phase of operations, identifying additional sources of working capital, maintenance of our patent rights and general administrative costs in support of such activities. To date, we have received more than $5 million from our research and development agreement and the Canadian License, $159,000 from the sale of a CSRV natural gas powered industrial electric power generator and have also received a $144,000 deposit from Almont toward additional engine generators. In 2011, we received $175,000 from the private sale of shares of common stock and warrants to the son of a director, $50,000 from the private sale of shares of common stock to a director and proceeds of $32,500 from the issuance of a convertible promissory note. We shipped the first CSRV system technology-based generator to Almont in the fourth quarter of 2010. Almont reported to us that it has been successfully using this unit to demonstrate the features and benefits of our engine technology to prospective investors in its efforts to raise additional working capital to carry out its business plan. We plan to make additional shipments to Almont beginning in the second quarter of 2011. We continue to actively seek new sources of working capital. Our financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. We have significant immediate capital needs, and our ability to raise funds on terms acceptable to us, is highly uncertain. We will need additional financing in the near future for a number of uses, including: · Purchasing raw material inventory and hiring plant workers to commence our production phase · Expanding manufacturing capacity · Developing an expanded management team to oversee the expanded scope of our operating activities upon commencement of production · Developing our engineering, administrative and marketing and sales organizations · Expanding our research and development programs with respect to the basic CSRV system technology and applying the CSRV system technology to engines used in various commercially viable applications · Implementation of new systems, processes and procedures to support growth. Additional financing may not be available on terms acceptable to us or may not be available at all. As with any business, many aspects of our operations and our future outlook are subject to events and influences which are not within our control, such as the continuing worldwide economic crisis.This could have an adverse impact on us and our results of operations.For example: · The current severe limitation on the availability of credit and investor uncertainty could result in delays or the inability to acquire additional working capital needed to commence meaningful production. · Almont may experience unanticipated challenges and delays in raising additional equity capital needed to make the remaining balance of the Release Payment due to us under the Escrow Agreement and the license payment due under the license agreements. · Demand for our technology and products could be significantly reduced. · Estimates used in the preparation of our financial statements may need to be revised. 12 The following risk factors relate to our Product Development: To date, we have only had sales of one CSRV engine generator for $159,000, received only limited revenues from our research and development agreement with WWE and a number of years ago, from a small number of sales of engines, which incorporated the CSRV system technology. We have not been able to move into the CSRV engine generator production phase of our business because we have not been successful in raising sufficient new working capital. Only a very small portion of the cash needed to finance our business has come from sales of engines in recent years. We expect to continue to incur losses until we commence production and sale of products incorporating our CSRV system technology. We may not be profitable or operating cash flow positive in 2011 unless we receive payments from Almont as described under “Material Agreements” above, and/or can begin to generate positive cash flows from sales of CSRV Engine products or receive cash proceeds from new licensing agreements for our CSRV system technology. In addition, we may not be profitable or operating cash flow positive for several additional years after 2011. The Coates Engine may not have the performance characteristics and longevity that we expect. The Coates Engine has been tested in a “real world” environment only to a very limited degree. Commercial use of our industrial engines may not have the performance characteristics that we expect. Similarly, until the Coates Engine has been in use for a substantial period of time, there is no certain way to ascertain its expected longevity. Superior performance and longevity are essential elements of our ability to penetrate the power generation and other markets. Our failure to do so would have a material adverse effect on our business and, unless remedied on a timely basis we might be forced to close our operations. The following risk factors relate to our Business: We are significantly dependent on our founder, George J. Coates. We are significantly dependent on our founder, George J. Coates, and to a lesser extent his son, Gregory Coates. We expect that our future market capitalization will be highly dependent on the productivity of George J. Coates. If the employment of George J. Coates was to cease for any reason before we have hired additional senior management and engineering personnel, our business would be materially adversely affected and we may have to discontinue operations. We do not maintain key person insurance on either George J. Coates or Gregory Coates. Our industry is subject to intense competition, and our competitors are well-entrenched and are among the world’s largest companies. The power generation market is a highly competitive industry currently occupied by extremely large companies. These companies have far greater financial and other resources than we do and already occupy segments of the power generation market. In order to successfully penetrate this industry, the Coates Engine will have to produce the performance and durability results anticipated by management and sell at a price or prices that will enable it to effectively compete and gain entrance into this market. Our short term business success is highly dependent upon our United States and Canadian licensing and research and development agreements which have been assigned to Almont. The initial monies due under the United States and Canadian licensing agreements and the research and development agreement assigned by WWE to Almont represent potential new sources of cash due to us totaling approximately $6 million during 2011. To date, we have received nonrefundable payments for the licensing and research and development agreements aggregating approximately $5,003,000. There can be no assurance that Almont will be successful in making payments to us due under the licensing agreements and the Escrow Agreement.To the extent that Almont experiences difficulty or delays in making such payments, our cash flow, results of operations and financial condition could be adversely affected. 13 We have no marketing and sales experience. We have no marketing or sales experience. The sales process is expected to be lengthy, in part because of skepticism about the performance of the Coates Engine. We are evaluating alternative marketing and sales channels, distributors, sublicensees and marketing partners. We may never successfully market and sell the Coates Engine. We have only a token number of employees, and in order to grow our business we will need to hire significant additional personnel. We need to hire, train and retain additional employees for all aspects of our business if we are to achieve our sales goals. Our success will also depend on our ability to attract and retain a staff of qualified managerial, engineering and manufacturing plant workers. Qualified individuals are in high demand and are often subject to competing offers. We cannot be certain that we will be able to attract and retain the qualified personnel we need for our business. If we are unable to hire additional personnel as needed, it would have a material adverse effect on our business and operations.In particular, we need trained engineers and sales personnel to educate potential customers and provide post-installation customer support. The following risk factors relate to our common stock: There is a limited public market for our outstanding common stock, and there are restrictions on transferability. There is presently a limited public market for our outstanding common stock. Our common stock is quoted on the Over-the-Counter Bulletin Board (“OTC Bulletin Board”) and traded on the Pink Sheets. Trading in stock quoted on the OTC Bulletin Board and Pink Sheets is often thin and characterized by wide fluctuations in trading prices, due to many factors that may have little to do with our operations or business prospects. Moreover, the OTC Bulletin Board and Pink Sheets are not stock exchanges, and trading of securities on these platforms tends to be more sporadic than the trading of securities listed on a quotation system or a stock exchange. Shares of our common stock have not been registered and cannot be disposed of unless the requirements of Rule 144 under the Securities Act can be satisfied. Trading of our common stock is restricted by the SEC’S “penny stock” regulations which may limit a stockholder’s ability to buy and sell our stock. The Securities and Exchange Commission has adopted regulations which generally define a “penny stock” to be any equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities will likely be covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and accredited investors. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and other quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to executing a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure and suitability requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our capital stock. Trading of our capital stock may be restricted by the SEC’s “penny stock” regulations which may limit a stockholder’s ability to buy and sell our stock. 14 George J. Coates and his family own a majority of our common stock allowing him to unilaterally determine the outcome of all matters submitted to our stockholders for approval, which influence may or may not conflict with our interests and the interests of our other stockholders. George J. Coates, together with members of his family and related trusts, are beneficially entitled to more than 87% of votes on matter submitted to a vote of the outstanding common stockholders at March 25, 2011 and will therefore be able to unilaterally determine the outcome of all matters submitted to our stockholders for approval, including the election of our directors and other corporate actions. There can be no assurance that the votes of George J. Coates and his family on matters submitted to a vote by our shareholders in the future will not conflict with our interests and the interest of our other shareholders. Because we do not intend to pay dividends for the foreseeable future, stockholders will benefit from an investment in our common stock only if it appreciates in value. We have never declared or paid any cash dividends on our common stock. We currently intend to retain our future earnings, if any, to finance further research and development, commence production of the Coates Engine and general and administrative expenses and do not expect to pay any cash dividends in the foreseeable future. As a result, the success of an investment in our common stock will depend upon any future appreciation in its value. There is no assurance that our common stock will appreciate in value or even maintain the price at which stockholders have purchased their shares. Trading in our common stock may be volatile, which may result in substantial declines in its market price. Our common stock is likely to experience significant volatility in response to periodic variations in: · Our success in commencing our production phase of operations · Results of testing of the CSRV system technology as it is designed into various commercially feasible applications · Our prospects for entering into new potentially profitable license agreements for our technology · Performance of the CSRV system technology in the field · Improvements in engine technology by our competitors · Changes in general conditions in the economy or the financial markets The market has also experienced significant volatility which has affected the market prices of securities issued by many companies; often for reasons unrelated to their operating performance, and may adversely affect the price of our common stock. The market for our common stock is limited. We cannot assure that an active trading market can be maintained. In such case, our stockholders may find it difficult to dispose of shares of our common stock and, as a result, may suffer a loss of all or a substantial portion of their investment. Existing stockholders may experience significant dilution from sales of our common stock and the conversion of our convertible debt. We continue to seek out new sources of working capital to fund our operations. The current economic environment, coupled with our going concern risk factors described above poses significant challenges to our ability to raise working capital. These factors significantly increase our borrowing costs in terms conversion rates on convertible debt we issue. Should the investors in our convertible debt convert the debt into shares of our common stock and to the extent we sell new shares of our common stock, the existing shareholders will experience dilution of their ownership interests, liquidation rights and share of dividends, if any. 15 Item 2.Properties. Our executive offices and research and development facility which was reacquired by us in June 2009 is located in an approximately 25,000 square foot building in Wall Township, New Jersey, outside of New York City. In our research and development operations, we own and utilize milling machines, lathes, grinders, hydraulic lifts and presses, tooling, a dynamometer, emission testing machines and computerized drafting and printing equipment. All such equipment is in good condition. Item 3.Legal Proceedings. Mark D. Goldsmith, a former executive of the Company, filed a lawsuit in January 2008 in which he asserts that the Company is liable to him for breach of an employment contract that never became effective. In the opinion of management, Mr. Goldsmith’s performance was unsatisfactory and, accordingly, he was offered the opportunity to resign. Further, management is of the opinion that the claim of Mr. Goldsmith is baseless because the Company had cause to terminate its relationship with Mr. Goldsmith. The Company intends to vigorously defend this lawsuit and certain directors have instituted a counterclaim against Mr. Goldsmith. The Company believes that Mr. Goldsmith misrepresented his background and capabilities in order to induce it and/or Coates Motorcycle Company, Ltd. ("CMC") to hire him. The Company is also contending that certain of Mr. Goldsmith's business decisions were made to further his self interest rather than the interests of the Company. The Company believes that Mr. Goldsmith's claims have no basis in fact and, accordingly,that the outcome of this legal action will not be material to its financial condition or results of operations. As a result of the information disclosed in the deposition of Mr. Goldsmith, the Company filed a dispositive motion for summary judgment. This motion, together with a cross motion for summary judgment that was filed by Mr. Goldsmith (the “Cross Motion”) were argued with other motions on October 23, 2009. At the conclusion of these arguments, the Court entered an order denying Mr. Goldsmith’s Cross Motion and the Company’s motion for summary judgment. Efforts by the court to settle this matter have been unsuccessful. Trial is currently scheduled to commence on April 4, 2011. We intend to vigorously defend against Mr. Goldsmith’s claims and pursue our counterclaims. The countersuit filed by certain directors of the Company was dismissed due to an unresolved illness of one of the plaintiffs. This suit may be reinstituted upon resolution of this illness. A lawsuit naming certain of the Company’s officers and directors and other related and unrelated parties as co-defendants, along with WWE which was brought in the Superior Court of New Jersey captioned H. Alton Neff v. George Coates, Coates International, Ltd. et al and a countersuit instituted by the Company and WWE were settled in March 2009 through mediation. Pursuant thereto, the Company and WWE each paid $92,500 to one of the plaintiffs. The Company’s $92,500 portion of the settlement was charged to expense in December 2008.All parties executed mutual releases and all claims have been dismissed with prejudice. As a condition of the settlement, one of the plaintiffs endorsed to the Company a stock certificate evidencing 25,000 shares of the Company’s common stock. In March 2009, the shares of stock evidenced by that stock certificate were retired and restored to authorized, unissued common stock status. In March 2010, one of the Company’s vendors notified the Company of its contention that it is owed $160,000, plus accrued interest, for services rendered in 2007. At a meeting with the vendor in the second quarter of 2010, the vendor acknowledged that it did not have documentation to support its claim. Since that meeting, the Company has not received any further communications from this vendor. The Company believes there is no basis in fact to support the vendor’s contention and it is not likely that the vendor can prevail with its position. Accordingly, no amount has been recorded for this unasserted claim. The Company is not a party to any other litigation that is material to its business. Item 4.Removed and Reserved. 16 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Our common stock is traded on the OTC Bulletin Board and Pink Sheets, ticker symbol COTE.The closing price of the common stock on March 25, 2011 was $0.195 per share. The high and low closing bid prices for trading of our stock for each of the quarters during 2010 and 2009 are as follows: 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 2010: High $ Low $ 2009: High $ Low $ Holders At March 25, 2011 the number of holders of record of our common stock was 770. Recent Sales of Unregistered Securities The following issuances ofsecurities were exempt from registration pursuant to Section 4(2) of, and Regulation D promulgated under the Securities Act of 1933 (the "Securities Act"). We made this determination based on the representations of the Investors which included, in pertinent part, that such Investors were “Accredited Investors” within the meaning of Rule 501 of Regulation D, and that such Investors were acquiring our common stock, for investment purposes for their own respective accounts and not as nominees or agents, and not with a view to the resale or distribution thereof, and that the Investorsunderstood that the shares of our common stock may not be sold or otherwise disposed of without registration under the Securities Act or an applicable exemption therefrom. In February and March 2011, an aggregate of $81,640 representing the principal amount of a convertible promissory note, including accrued interest was converted by the holder into 740,468 unregistered shares of the Company’s common stock. In February 2011, we sold 200,000 shares of our common stock in consideration for $50,000 to one of our directors. This transaction was a private sale of unregistered, restricted securities pursuant to a stock purchase agreement. In January, February and March 2011, in a series of transactions, we sold 500,000 shares of our common stock and 500,000 warrants to purchase one share of our common stock at an exercise price of $0.25 per share in consideration for $125,000 to the son of a director. This transaction was a private sale of unregistered, restricted securities pursuant to a stock purchase agreement. In December 2010, we sold 400,000 shares of our common stock and 400,000 warrants to purchase one share of our common stock at an exercise price of $0.25 per share in consideration for $100,000 to a director. This transaction was a private sale of unregistered, restricted securities pursuant to a stock purchase agreement. In March 2009, we sold 666,667 shares of our common stock and 333,333 warrants to purchase one share of our common stock at an exercise price of $0.30 per share in consideration for $200,000 to the son of a director. This transaction was a private sale of unregistered, restricted securities pursuant to a stock purchase agreement. For the year ended December 31, 2009, we sold, in a series of transactions, 1,838,096 shares of our common stock and 885,713 warrants to purchase one share of our common stock at an exercise price of $0.35 per share in consideration for $610,000. These transactions were private sales of unregistered, restricted securities pursuant to stock purchase agreements. Regarding the registration exemptions pursuant to Rule 506 ofRegulation D, the shareholders who received the securities in such instances made representations that (a) the shareholder is acquiring the securities for his, her or its own account for investment and not for the account of any other person and not with a view to or for distribution, assignment or resale in connection with any distribution within the meaning of the Securities Act, (b) the shareholder agrees not to sell or otherwise transfer the purchased shares unless they are registered under the Securities Act and any applicable state securities laws, or an exemption or exemptions from such registration are available, (c) the shareholder has knowledge and experience in financial and business matters such that he, she or it is capable of evaluating the merits and risks of an investment in us, (d) the shareholder had access to all of our documents, records, and books pertaining to the investment and was provided the opportunity to ask questions and receive answers regarding the terms and conditions of the offering and to obtain any additional information which we possessed or were able to acquire without unreasonable effort and expense, and (e) the shareholder has no need for the liquidity in its investment in us and could afford the complete loss of such investment. Management made the determination that the investors in instances where we relied on Regulation D are Accredited Investors based upon management's inquiry into their sophistication and net worth. In addition, there was no general solicitation or advertising for securities issued in reliance upon Regulation D. In instances described above where we indicate that we relied upon Section 4(2) of the Securities Act in issuing securities, our reliance was based upon the following factors: (a) the issuance of the securities was an isolated private transaction by us which did not involve a public offering; (b) there were only a limited number of offerees; (c) there were no subsequent or contemporaneous public offerings of the securities by us; (d) the securities were not broken down into smaller denominations; and (e) the negotiations for the sale of the stock took place directly between the offeree and us. Dividends We have never declared or paid any cash dividends on shares of our common or preferred stock. We currently intend to retain earnings, if any, to fund the development and growth of our business and do not anticipate paying cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including our financial condition, operating results, cash needs and growth plans. 17 Transfer Agent and Registrar American Stock Transfer & Trust Company is currently the transfer agent and registrar for our common stock. Its address is 59 Maiden Lane, New York, NY 10038. Its phone number is (212) 936-5100. Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth information with respect to our securities authorized for issuance as of March 25, 2011, under our 2006 Stock Option and Incentive Plan: Number of securities to be issued upon exercise of outstanding options, rights and warrants Weighted average exercise price of outstanding options, rights and warrants Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) (a) (b) (c) Equity Compensation plans approved by security holders: $ Equity Compensation plans without approval by security holders None N/A N/A Total $ Our 2006 Stock Option and Incentive Plan (the “Stock Plan”) was adopted by our board of directors in October 2006.In September 2007, the Stock Plan, by consent of George J. Coates, majority shareholder, was adopted by our shareholders. The Stock Plan provides for the grant of stock-based awards to employees, officers and directors of, and consultants or advisors to, the Company and its subsidiaries. A total of 12,500,000 shares of common stock may be issued upon the exercise of options or other awards granted under the Stock Plan. Upon the consummation of an acquisition of the business of the Company, by merger or otherwise, the Board shall, as to outstanding awards (on the same basis or on different bases as the Board shall specify),make appropriate provision for the continuation of such awards by the Company or the assumption of such awards by the surviving or acquiring entity and by substituting on an equitable basis for the shares then subject to such awards either (a)the consideration payable with respect to the outstanding shares of common stock in connection with the acquisition, (b)shares of stock of the surviving or acquiring corporation or (c)such other securities or other consideration as the Board deems appropriate, the fair market value of which (as determined by the Board in its sole discretion) shall not materially differ from the fair market value of the shares of common stock subject to such awards immediately preceding the acquisition. The Board may at any time provide that any stock options shall become immediately exercisable in full or in part, that any restricted stock awards shall be free of some or all restrictions, or that any other stock-based awards may become exercisable in full or in part or free of some or all restrictions or conditions, or otherwise realizable in full or in part, as the case may be. Issuer Purchases of Equity Securities. None Item 6. Selected Financial Data. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations (rounded to thousands of dollars). Background We have completed development of the Coates spherical rotary valve engine technology. This technology has been successfully applied to natural gas fueled industrial electric power generator engines, automobile engines, residential generators and high performance racing car engines. We have also designed and retrofitted the CSRV system technology into a diesel engine which is suitable for and can be applied to heavy trucks. We have been primarily investing our management time and resources in securing new working capital and developing plans for transitioning to large scale production in order to be properly positioned to take advantage of this technology as it achieves acceptance in the marketplace. This includes consideration of an optimal location, shipping logistics, manufacturing facility capacity and quality of the labor pool for such large scale manufacturing. We also sold and shipped one CSRV natural gas powered industrial electric power generator to Almont Energy, Inc. We are continue to be engaged in new research and development activities in connection with applying this technology to other commercially feasible internal combustion engine applications and intend to manufacture engines and/or license the CSRV system technology to third party Original Equipment Manufacturers (“OEM’s”) for multiple other applications and uses. 18 Significant Estimates The preparation of our financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. These significant estimates include determining the fair value of convertible promissory notes containing embedded derivatives as a result of variable conversion rate provisions, determining a value for Series A Preferred Stock issued and certain limited anti-dilution rights granted to George J. Coates, assigning useful lives to the Company’s property, plant and equipment, determining an appropriate amount to reserve for obsolete and slow moving inventory, providing a valuation allowance for deferred tax assets, assigning expected lives to and estimating the rate of forfeitures of stock options granted and selecting a volatility factor for the Company’s stock options in order to estimate the fair value of the Company’s stock options on the date of grant. Actual results could differ from those estimates. Results of Operations for the Years Ended December 31, 2010 and 2009 Our principal business activities and efforts during 2010 and 2009 were devoted to (i) undertaking efforts to raise additional working capital in order to fund the start up of large scale manufacturing operations, (ii) developing plans for transitioning to large scale manufacturing in anticipation of our CSRV system technology achieving widespread market acceptance, (iii) applying our technology to engines for products in additional economically viable markets; and (iv)producing and shipping a CSRV natural gas powered industrial electric power generator to Almont Energy, Inc. Sales amounted to $159,000 for the year ended December 31, 2010 arising from the sale of a CSRV natural gas powered industrial electric power generator to Almont Energy, Inc. Gross margin on this sale after costs of sales of $96,000 amounted to $63,000. There were no sales for the year ended December 31, 2009. Revenues from research and development for the years ended December 31, 2010 and 2009, which amounted to $850,000 and $840,000, respectively, consisted of non-refundable partial payments of the Release Payment provided for by our Escrow Agreement which was assigned by WWE to Almont. Research and development expenses increased by $180,000 in 2010 to $483,000 from $303,000 in 2009. This increase primarily resulted from efforts to revise certain component materials in the CSRV engine generator which resolved a performance issue caused by oxidation; and, development of a new device which utilizes the heat energy generated by the engine exhaust to power an engine that works in concert with the CSRV technology to achieve higher fuel efficiency.Compensation and benefits allocated to research and development expenses increased to $326,000 in 2010 from $177,000 in 2009. Stock-based compensation allocated to research and development expenses decreased to $10,000 in 2010 from $123,000 in 2009. Parts and materials utilized in research and development increased to $172,000 in 2010 from $4,000 in 2009. General and administrative expenses decreased by ($1,126,000) or (52.2%) to $1,060,000 in 2010 from $2,186,000 in 2009. This ($1,126,000) decrease included a ($424,000) decrease in legal and professional fees, a ($391,000) decrease in non-cash stock based compensation expense, a ($179,000) decrease in rent expense due to termination of a lease in June 2009, a ($129,000) decrease in compensation and benefits, a ($54,000) decrease in marketing expenses, a ($24,000) decrease in office expenses, a ($16,000) decrease in printing costs and an ($11,000) decrease in travel and entertainment expenses, offset by a $27,000 increase in shop expenses and parts, a $25,000 increase in investor relations expenses, a $13,000 increase in occupancy costs, an $8,000 increase in repairs and maintenance, a $6,000 increase in tools, a $5,000 increase in franchise and local taxes, a $3,000 increase in freight, a $2,000 increase in equipment rental costs, a $2,000 increase in patent maintenance costs and a net increase in other general and administrative expenses of $11,000. 19 For the year ended December 31, 2010, other operating expense amounted to ($53,000), which was comprised of the change in the fair value of an embedded derivative liability related to the variable conversion rate on our convertible promissory notes. Other operating income in 2009 was comprised of a gain on sale of real estate of $978,000. The amount of gain reported was based on the accounting requirements applicable to sale/leaseback transactions. Depreciation and amortization expense increased to $79,000 in 2010 from $32,000 in 2009 primarily as a result of the reacquisition of our headquarters facility in June 2009 which was depreciated for a full year in 2010 and only six months in 2009. Depreciation also increased in 2010 due to the capitalization of two demonstrator engine generators in the first quarter of 2010, one of which was utilized for production parts in the fourth quarter of 2010. A loss from operations of ($761,000) was incurred in 2010 compared with a loss from operations of ($703,000) in 2009. This net change resulted from gross margin earned in 2010 amounting to $63,000, a reduction in general and administrative expenses of $1,126,000, offset by an increase in research and development expenses of $180,000, an increase in depreciation and amortization of $47,000, no gain on sale of real estate being recognized in 2010 compared with a $978,000 gain on sale of real estate being recognized in 2009 and a change in the embedded derivative liability related to our convertible promissory notes in 2010, amounting to $53,000. Interest expense increased to $289,000 in 2010 from $104,000 in 2009. Interest expense in 2010 consisted of mortgage loan interest of $133,000, interest related to convertible promissory notes of $71,000, interest on promissory notes to related parties of $68,000, amortization of deferred financing costs of $17,000 and interest on the 10% convertible promissory notes of $1,000. Interest expense in 2009 consisted of $73,000 of mortgage loan interest, amortization of deferred financing costs of $19,000, interest on notes to related parties of $11,000 and interest on the 10% convertible promissory notes of $2,000. In 2010 and 2009, the change in deferred taxes was fully offset by a valuation allowance, resulting in a $-0- net income tax provision. For the year ended December 31, 2010, we incurred a net loss of ($1,050,000) or $0.00 per share, as compared with net loss of ($807,000) or $0.00 per share for 2009. Liquidity and Capital Resources Our cash position at December 31, 2010 was $53,000, a decrease of ($200,000) from the cash position of $253,000 at December 31, 2009. We had a working capital deficit of ($3,182,000) at December 31, 2010 which represents a ($810,000) decrease from the ($2,371,000) of negative working capital at December 31, 2009. Our current liabilities of $3,740,000 at December 31, 2010 increased by $488,000 from $3,252,000 at December 31, 2009. This increase primarily resulted from issuance of convertible promissory notes amounting to $204,000, issuance of additional promissory notes to related parties, net of repayments amounting to $164,000, the receipt of unearned revenue for engine generator orders amounting to $144,000, an increase in accounts payable and accrued liabilities amounting to $79,000 and the recording of a derivative liability related to convertible promissory notes in the amount of $85,000. Operating activities utilized cash of ($603,000) for the year ended December 31, 2010, a reduction of $657,000 from the cash utilized for operating activities of ($1,260,000) for the year ended December 31, 2009. Cash utilized by operating activities in the year ended December 31, 2010 resulted primarily from (i) a cash basis net loss of ($617,000) (after adding back non-cash interest expense of $147,000, research and development expenses not requiring an outlay of cash amounting to $100,000, depreciation and amortization of $79,000, a non-cash change in embedded derivative liability of $53,000, cost of sales not requiring anoutlay of cash of $51,000, non-cash expenses for stock-based compensation expense of $64,000 and after deducting non-cash income of $62,000 from settlement of liabilities upon termination of a joint venture; and, (ii) purchases of inventory amounting to $197,000 and repayment of an amount due to a related party of $13,000, offset by unearned revenue received of $144,000 and an increase in accounts payable and accrued liabilities of $79,000. For the year ended December 31, 2010, we utilized cash of $25,000 to acquire property, plant and equipment. 20 Cash generated from financing activities amounted to $428,000 in 2010. This was comprised of proceeds from promissory notes issued to related parties of $239,000, issuance of convertible promissory notes of $204,000, proceeds from private sales of shares of common stock and common stock warrants to the son of a director amounting to $100,000, release of cash of $40,000 maintained in a restricted bank account, offset by repayments of promissory notes to related parties aggregating to $108,000, repayments of our mortgage loan aggregating $40,000 and repayment of a 10% convertible promissory note in the amount of $10,000. We have incurred recurring losses from operations and as of December 31, 2010, had a stockholders’ deficiency of ($1,124,000). Although we have received additional Release Payments from WWE and Almont Energy of $850,000 and earned a gross profit of $63,000 from the sale of a CSRV engine generator in 2010, we will need to obtain additional working capital in order to continue to cover our ongoing cash expenses beyond the next twelve months. In addition, the initial term of the mortgage loan on our headquarters and research and development facility matures in June 2011.The Company will be required to renegotiate the terms of an extension of the mortgage loan or successfully refinance the property with another mortgage lender, if possible. Failure to do so could adversely affect the Company’s financial position and results of operations. These factors raise substantial doubt about our ability to continue as a going concern. In addition, the current economic environment, which is characterized by tight credit markets, investor uncertainty about how to safely invest funds and low investor confidence, has introduced additional risk and difficulty to our challenge to secure needed additional working capital. Our Independent Registered Public Accountants have stated in their Auditor’s Report dated March 30, 2011 with respect to our financial statements as of and for the year ended December 31, 2010 that these circumstances raise substantial doubt about our ability to continue as a going concern. During 2010, we restricted variable costs to only those expenses that are necessary to perform activities related to efforts to raise working capital to enable us to commence production of our CSRV system technology products, research and development and general administrative costs in support of such activities. During the years ended December 31, 2010 and 2009, we raised $438,000 and $1,242,000, respectively, of new working capital from sales of our common stock and common stock warrants, issuance of promissory notes to related parties and issuance of convertible promissory notes. We received cash of $159,000 from the sale of a natural gas powered CSRV industrial electric power generator and also received additional cash of $850,000 and $840,000, respectively, of revenue from research and development. In 2010, the Company received unearned revenue of $144,000 from Almont for an order of CSRV engine generators. We shipped the first CSRV system technology-based generator to Almont in the fourth quarter of 2010. Almont reported to us that it has been successfully using this unit to demonstrate the features and benefits of our engine technology to prospective investors in its efforts to raise additional working capital to carry out its business plan. We plan to make additional shipments to Almont beginning in the second quarter of 2011. Our financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Additional Release Payments are currently due us amounting to $5,997,000 under the Escrow Agreement. This balance due continues to represent a potential source of working capital for us. Almont, which has been assigned the Canadian License and rights to the US License is undertaking to raise new equity capital and is required to remit to us 60% of the proceeds from all such new working capital raised, with the exception of proceeds of equipment lease financing transactions. In addition, the annual minimum purchase requirements under both the United States and Canadian licensing agreements of 120 engine generators per year will also become effective upon the commencement of production of the natural gas fueled industrial electric power CSRV engine generators (“CSRV Units”) for Almont). Almont is a privately held company. Its ability to make the Release Payments due to us and to honor the minimum purchase requirements under the licenses is dependent on its success in raising new equity capital and its ability to generate positive cash flow. Thus far, Almont has made nonrefundable payments to us totaling $700,000 in 2010. Prior to Almont becoming the assignee of the Canadian License and rights to the US License, WWE made nonrefundable payments to us totaling $150,000 in 2010, $840,000 in 2009 and $3,313,000 in prior years. There can be no assurance that Almont will be successful in raising the additional equity capital or generating positive cash flow required for this purpose. We continue to seek out new prospective clients interested in licensing our technology; however, there can be no assurance that we will be able to secure such new licensing agreements. 21 In December 2007, we entered into a placement agent agreement with Stonegate Securities, Inc. (“Stonegate”) to act as our placement agent.Stonegate has the right during the term of the agreement to identify for us prospective purchasers in one or more Placements of Securities, the type and dollar amount being as mutually agreed to by the Parties. The agreement may be cancelled by either party upon ten (10) days written notice. As compensation for services rendered by Stonegate in connection with any successful placements, we have agreed to pay Stonegate a fee of eight percent (8%) of the gross proceeds received from the sale of securities resulting from such placements.No fees shall be due and payable in connection with sales of securities to investors not introduced to us by Stonegate or by a direct or indirect party previously introduced to the Company as a result of the efforts of Stonegate. Upon closing of a placement of securities, we agreed to issue to Stonegate restricted shares of our common stock in an amount that is equal to two percent (2%) of the total number of shares of common stock sold, and/or in the event of a sale of convertible securities, the number of shares of common stock that would be potentially received upon a conversion of any convertible securities sold in such a placement.Such number of shares to be issued to Stonegate shall be reduced by the 200,000 shares initially issued to Stonegate upon execution of the placement agent agreement. We shall also reimburse Stonegate for reasonable, actual out-of-pocket expenses incurred by Stonegate, provided, however, that such amount in total shall not exceed one percent (1%) of the gross proceeds of securities placed pursuant to this placement agreement. At this time, we are not actively working on a private placement with Stonegate; however, we believe that having this arrangement in place will facilitate our efforts to undertake such a private placement offering when the market and economic conditions are more appropriate. We will continue our efforts to seek new sources of additional funding for our working capital in 2011 in order to further support our operations.Sources of working capital and new funding being pursued by us include (i) additional non-refundable payments of the Release Payment under the Escrow Agreement, (ii) sales of CSRV Units, (iii) sales of common stock and warrants in private transactions, (iv) issuances of promissory notes and convertible promissory notes, (v) new equity investment and/or up front licensing fees from prospective new sublicensees, (vi) a private placement of equity securities; and, (vii) cash down payments from potential new customers. There can be no assurance that we will be successful in securing any of these sources of additional funding. In this event, we may be required to substantially or completely curtail our operations, which could have a material adverse affect on our operations and financial condition. At December 31, 2010, current liabilities are primarily comprised of a $1,710,000 mortgage loan which matures in June 2011, $873,000 of legal fees due to a law firm for its representation of us in litigation over the past several years, promissory notes and a convertible note due to a related party aggregating $474,000, $85,000 related to convertible promissory notes, an embedded derivative liability related to our convertible promissory notes of $85,000, unearned revenue of $144,000, $96,000 of accrued compensation, accrued interest expense of $88,000, accounts payable of $86,000, other legal and professional fees of $53,000 and other accrued expenses of $41,000. We have employment agreements expiring in October 2011 that provide for minimum annual salary payments to two of our executives aggregating $400,000. Contractual Obligations and Commitments The following table summarizes our contractual obligations and commitments at December 31, 2010 (in thousands of dollars): Amount Due Within Total Mortgage loan payable $ $ Promissory notes to related parties Employment agreements(1) Convertible promissory notes Maturity of 10% promissory notes Total $ $ (1)Our annual obligation under employment agreements would increase to $550,000, upon achieving an adequate level of working capital, as defined. Total non-cash compensation cost related to nonvested stock options at December 31, 2010 that has not been recognized was approximately $96,000. This compensation expense will be recognized in the future over a remaining weighted average period of approximately 7 months. New Accounting Pronouncements In April 2010, the Financial Accounting Standards Board issued Accounting Standards Update No. 2010-17, “Milestone Method of Revenue Recognition, a consensus of the FASB Emerging Issues Task Force”. This standard provides guidance on defining a milestone and when it is appropriate to apply this standard in recognizing revenue from research and development transactions. In general, this standard permits recognition of revenue from research and development that is contingent upon achievement of one or more specified milestones defined in the research and development arrangements which meet specified criteria for such revenue recognition. This standard became effective for fiscal periods beginning after June 15, 2010. Adoption ofthis standarddid not have a material effect onthe Company's financial statements. Plan of Operation We have completed development of the CSRV system technology-based generator engine and are devoting substantial efforts to raising sufficient working capital to commence the production phase of our operations. Initially, we intend to sell the CSRV Units to Almont. The business plan of Almont assumes the purchase of a substantial number of CSRV Units over the next 5 years. The success of Almont’s business plan is dependent on its ability to raise adequate working capital. Upon raising such needed working capital, Almont anticipates that the volume of total purchases from the Company will be similar to, or potentially exceed the 7,nit quantity contemplated in our previous arrangement with WWE. We shipped the first CSRV system technology-based generator to Almont in the fourth quarter of 2010. Almont reported to us that it has been successfully using this unit to demonstrate the features and benefits of our engine technology to prospective investors in its efforts to raise additional working capital to carry out its business plan. We plan to make additional shipments to Almont beginning in the second quarter of 2011.Once production of these orders commences, fulfillment is expected to occur over a five year period. We intend to take advantage of the fact that essentially all the components of the CSRV Units may be readily sourced and acquired from subcontractors and, accordingly, expect to manufacture the CSRV Units in the two following ways: · Assembly – to develop assembly lines within our premises.We intend to initially commence production of CSRV Units on a small scale. This will enable us to prove our concept for the CSRV system technology and we expect this will lead to substantial demand in the marketplace. We plan to address this demand by establishing large scale manufacturing operations in the United States. Transitioning to large scale manufacturing is expected to require a substantial increase in our work force and substantial capital expenditures. To date, we have not been successful in securing the necessary working capital for this purpose. · Licensing the CSRV system technology to OEM’s – to take advantage of third party manufacturers’ production capacity by signing OEM agreements. Our ability to establish such manufacturing operations, recruit plant workers, finance initial manufacturing inventories and fund capital expenditures is highly dependent on our ability to successfully raise substantial new working capital in an amount and at a pace which matches our business plans. Sources of such new working capital include sale of CSRV products, sales of our common stock and warrants through private transactions, issuances of promissory notes and convertible promissory notes, sales of our equity and/or debt securities through private placement and/or secondary public offerings, pursuing and entering into additional sublicensing agreements with OEM’s and/or distributors, additional Release Payments from Almont. There can be no assurance that we will be successful in raising adequate new working capital or even any new working capital to carry out our business plans.The current economic environment, which is characterized by tight credit markets, investor uncertainty about how to safely invest funds and low investor confidence, has introduced additional risk and difficulty to our challenge to secure such additional working capital. 22 Item 7A. Quantitative and Qualitative Disclosures about Market Risk. N/A Item 8.Financial Statements and Supplementary Data. Reference is made to the Index to Financial Statements on page F-1. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. Effective January 4, 2010, we engaged Meyler & Company, LLC, Certified Public Accountants ("Meyler") with an address at One Arin Park, 1715 Highway 35, Middletown, NJ 07748 as our new independent auditor. The decision to engage Meyler was approved by our Audit Committee. Effective January 4, 2010, Weiser LLP, Certified Public Accountants ("Weiser") was dismissed as our independent auditor. The decision to dismiss Weiser was approved by our Audit Committee. The reports of Weiser on the financial statements for the fiscal years ended December 31, 2008 and December 31, 2007 contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles with the exception of a qualification expressing uncertainty about the Registrant’s ability to continue as a going concern. During the fiscal years ended December 31, 2008 and December 31, 2007 and the subsequent interim periods prior to its dismissal, there were no disagreements with Weiser on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to Weiser 's satisfaction would have caused Weiser to make reference to this subject matter of the disagreements (as defined in Item 304 (a)(1)(iv) of Regulation S-K and the related instructions to Item 304 of Regulation S-K) in connection with its reports or any reportable events (as defined in Item 304(a)(1)(v) of Regulation S-K), promulgated under the Securities Exchange Act of 1934, as amended. We did not engage Meyler in any prior consultations during our fiscal years ended December 31, 2008 and December 31, 2007 or the subsequent periods through the date of Weiser's dismissal regarding either: (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on our financial statements, and neither a written report was provided to us nor oral advice was provided that Meyler concluded was an important factor considered by us in reaching a decision as to any accounting, auditing, or financial reporting issue; or (ii) any matter that was the subject of either a disagreement (as defined in Item 304 (a)(1)(iv) of Regulation S-K and the related instructions to Item 304 of Regulation S-K) or a reportable event (as defined in Item 304 (a)(1)(v) of Regulation S-K). Item 9A.Controls and Procedures. Evaluation of Disclosure Controls and Procedures Pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (“Act”), the Company carried out an evaluation, with the participation of the Company's management, including the Company's Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”) (the Company's principal financial and accounting officer), of the effectiveness of the Company's disclosure controls and procedures (as defined under Rule 13a-15(e) under the Act) as of the end of the period covered by this report. Based upon that evaluation, the Company's CEO and CFO concluded that the Company's disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in the reports that the Company files or submits under the Act, is recorded, processed, summarized and reported, within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to the Company's management, including the Company's CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure. Management's Annual Report on Internal Control Over Financial Reporting. Managementis responsible for establishing and maintaining adequate internal control over financial reporting for the Company.Our internal control system was designed to, in general, provide reasonable assurance to the Company's management and board regarding the preparation and fair presentation of published financial statements, but because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Our management assessed the effectiveness of the Company's internal control over financial reporting as of December 31, 2010.The framework used by management in making that assessment was the criteria set forth in the document entitled “Internal Control- Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on that assessment, our management has determined that as of December 31, 2010, the Company's internal control over financial reporting was effective for the purposes for which it is intended. This annual report does not include an attestation report of the Company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the Company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management's report in this annual report. Changes in Internal Control over Financial Reporting No change in our system of internal control over financial reporting occurred during the fiscal year ended December 31, 2010 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 23 PART III Item 10.Directors, Executive Officers and Corporate Governance. The following table lists the current members of our board of directors and our executive officers as of March 30, 2011. Our directors hold office until their successors have been duly elected and qualified. The address for our directors is c/o Coates International, Ltd., Highway 34 & Ridgewood Road, Wall Township, New Jersey 07719. There are no family relationships among members of our board or our executive officers, with the exception of Gregory Coates, who is the son of George J. Coates. The board of directors did not meet during the year ended December 31, 2010. Name Age Position George J. Coates 70 Director, Chairman of the Board, Chief Executive Officer and President Gregory Coates 40 Director and President, Technology Division Barry C. Kaye 57 Director, Treasurer and Chief Financial Officer Dr. Richard W. Evans 79 Director and Secretary Dr. Frank Adipietro 53 Director *, ** Dr. Michael J. Suchar 55 Director *, ** Richard Whitworth 62 Director *, **, *** * Serves as an independent director. ** Serves as a member of our compensation committee *** Serves as a member of our audit committee George J. Coates is our founder and served from organization of our Company until October 2006 as a director of our Company, Chairman of the Board of Directors, President and Chief Executive Officer, Thereafter, he was employed by us in a non-executive position, and was considered by us as to be a significant employee. Effective March 2007, Mr. Coates assumed the position of Chairman of our Board. He replaced his son Gregory Coates who continues to serve as a Director and President, Technology Division. Mr. Coates was also appointed Chief Executive Officer and President at that time. 24 George J. Coates served two apprenticeships in Europe while attending the College of Technology in London, and as an associate member of Society of Automotive Engineers (“S.A.E.”) He received The City and Guilds of London for electrical and mechanical engineering. He is a former management director of SCR Motor Engineers of Europe and holds the certificate of Ministry of Transport in the United Kingdom. He worked as an engineer for Rolls Royce and Mercedes Benz, BLMC, Austin, and D. Napier. He holds approximately 300 patents worldwide on innovations and technologies, including the Coates rotary valve system and a turbine engine, among others. He invented coolant disc brakes and a hydraulic suspension. He has delivered lectures and presentations at: ● RWTH Aachen University, Aachen, Germany, ● University of Birmingham, Birmingham, England ● Rutgers University, New Brunswick, New Jersey, USA. He is a member of the Society of Mechanical Engineers and S.A.E. He received awards in 1995 for achievement in designs in automotive engineering from the S.A.E. He also received awards in 2001 for outstanding achievements in Mechanical engineering from the American Society of Mechanical Engineers. Mr. Coates has extensive experience in international corporate business and has developed many long time associates and contacts in the business and scientific communities around the world. Gregory Coates became a director of the Company in October 2006, and had served as the Chairman of our Board of Directors until March 2007. In October 2006, he became our President – Technology Division. For more than fifteen years, Gregory Coates has worked with us as a design engineer, working in research and development, designing and building the CSRV system technology and adapting this technology to various existing applications. He created certain of our licensed inventions, and patented certain of them. Gregory Coates is an Associate Member of the Society of Automotive Engineers, Inc., and a Member of the American Society of Mechanical Engineers. He graduated from the College of Technology in Ireland. He invented and patented the Multi Sequential Fuel Management System, a vital component of our CSRV engines and also holds patents on other innovative technologies. Barry C. Kaye­ became a director of the Company in October 2006 and has been serving as our Treasurer and Chief Financial Officer since October 2006. Mr. Kaye is a Certified Public Accountant in both New York and New Jersey. Mr. Kaye served as Vice President, Finance from 2009 to 2010 for Results Media, LLC, a company that provides direct mail marketing services. From 2006 to 2009, Mr. Kaye served as Vice President, Finance and Operations for Corporate Subscription Management Services, LLC, a company that processes orders as agent for various publishers.Since 1999, he has been serving as an Executive Business Consultant with BCK Business Consulting which provides various business consulting services to the business community. From 2004 to 2005, Mr. Kaye served as Corporate Controller of Development Corporation for Israel, a registered broker-dealer that distributes bonds of the government of Israel.He was the Vice President, Finance & Operations for Alliance Corner Distributors, Inc., a company engaged in sales and distribution of video games and other forms of digital entertainment media from 2003 to 2004.From 1987 to 1999, he served as Group Vice President, Finance at Sharp Electronics Corporation, a $3.5 billion company engaged in sales and distribution of consumer electronics, office equipment products and microelectronic components, where he was responsible for all finance and “back office” operations. From 1976 to 1987, Mr. Kaye was a Senior Audit Manager for Arthur Andersen & Co.He is a member of the American Institute of Certified Public Accountants as well as a member of the New York and New Jersey State Societies of Certified Public Accountants.Mr. Kaye received his Bachelor of Science in Accounting degree, graduating with Cum Laude distinction from Brooklyn College of the City University of New York. Richard W. Evans became a director of the Company in May 1996.Dr. Evans holds an ED.D degree from Rutgers University and served as Supervisor of the Highland Park School in Highland Park, New Jersey, a post held for more than five years until his retirement in June 1996. Michael J. Suchar became a director of the Company in May 1996. Dr. Suchar earned a Doctor of Dental Surgery degree from Temple University School of Dental Medicine. He also earned a Bachelors of Science degree from Villanova University. Dr Suchar attained the position of Director of Dental Medicine, St Christopher’s Hospital for Children, Philadelphia, PA. He serves on the Medical Executive Committee at St Christopher’s, along with other hospital committees. He has been practicing pediatric dentistry for more than twenty years.Dr. Suchar also has a patented invention in the field of aviation security. Frank J. Adipietro became a director of the Company in October 2006. Dr. Adipietro earned an M.D. degree from Downstate Medical School, Brooklyn, New York. He has also earned an undergraduate degree from New York University, graduating with Phi Beta Kappa and Magna Cum Laude distinction. He has been practicing in the area of anesthesia and interventional pain management for more than twenty years.He serves as President of the Medical Staff at Eastern Long Island Hospital in Greenpoint, New York since 2009 and serves on numerous hospital committees.He was affiliated with Lenox Hill Hospital, New York, NY for more than ten years in the field of anesthesiology. 25 Richard Whitworth became a director of the Company in October 2006. Mr. Whitworth earned a Bachelor of Science degree from the University of Florida and has completed extensive post-graduate coursework and seminars in Law, Public Administration, Health Policy, Finance, Criminal Justice, Social Work and Education.He has been serving as the president of the Whitworth Group Inc. for more than the past 20 years. The Whitworth Group specializes in governmental and public relations, organizational development and financial services. Prior to that, he was the Director for the DWI Program Office for the Florida Supreme Court from 1979 to 1987. From 1976 to 1978 he was the Director of Prevention for the Florida Association Drug Abuse Treatment and Education Centers, Inc. From 1974 to 1976 he served as Specialist, Health and Mental Health, Aging Program Office for the Department of Health and Rehabilitation Services. Prior to that, he was the Director of Prevention for the Drug Abuse Program under the direction of the Department of Health and Rehabilitation Services. Family Relationships George J. Coates is the father of Gregory Coates. Bernadette Coates, the spouse of George J. Coates, is employed as an administrative manager of the Company. No other family relationships exist between the directors and executive officers of the Company. Board Committees Our board of directors established an audit committee and a compensation committee in October 2006. All of the members of each of these standing committees are independent as defined under NASDAQ rules and, in the case of the audit committee, the independence requirements contemplated by Rule10A-3 under the Securities Exchange Act. Richard Whitworth is the sole member of our audit committee. Audit Committee The audit committee’s responsibilities include:appointing, approving the compensation of, and assessing the independence of our independent auditor;overseeing the work of our independent auditor, including through the receipt and consideration of reports from the independent auditor;reviewing and discussing with management and our independent auditor our annual and quarterly financial statements and related disclosures;monitoring our internal control over financial reporting, disclosure controls and procedures, and code of business conduct and ethics;discussing our risk management policies; establishing policies regarding hiring employees from our independent auditor and procedures for the receipt and retention of accounting related complaints and concerns; meeting independently with our independent auditor and management;and preparing the audit committee report required by SEC rules to be included in our proxy statements, if any. All audit services and all non-audit services, except de minimis non-audit services, must be approved in advance by the audit committee. Our board of directors has determined that it does not have a member of its audit committee that qualifies as an "audit committee financial expert" as defined in Item 407(d)(5)(ii) of Regulation S-K, and is "independent" as the term is used in Item 7(d)(3)(iv) of Schedule 14A under the Securities Exchange Act of 1934, as amended. We have not been able to identify a qualified audit committee financial expert to serve in such capacity. During the year ended December 31, 2010, the Audit Committee held one meeting. In connection with the audit of our financial statements as of and for the years ended December 31, 2010 by Meyler & Company, LLP (“Meyler”), our Independent Public Accounting Firm, our audit committee has discussed with Meyler the matters required to be discussed by the Statement on Auditing Standards No. 61 as adopted by the Public Company Accounting Oversight Board in Rule 3200T.In addition, the audit committee has received the written disclosures and the letter from Meyler required by Independence Standards Board Standard No. 1 as adopted by the Public Company Accounting Oversight Board in Rule 3600T and has discussed with Meyler their independence. The audit committee has reviewed and discussed our audited financial statements as of and for the years ended December 31, 2010 with management and based on this review and discussion has recommended to the board of directors that such audited financial statements be included in this annual report on Form 10-K for filing with the Securities and Exchange Commission. Compensation Committee The Compensation Committee’s responsibilities include: ● annually reviewing and approving corporate goals and objectives relevant to compensation of our chief executive officer; ● determining the compensation of our chief executive officer; ● reviewing and approving, or making recommendations to our board of directors with respect to the compensation of our other executive officers; ● overseeing an evaluation of our senior executives; ● overseeing and administering our cash and equity incentive plans;and ● reviewing and making recommendations to our board with respect to director compensation. The Compensation Committee did not meet during the year ended December 31, 2010. 26 Corporate Governance We believe that good corporate governance is important to ensure that, as a public company, we will manage for the long-term benefit of our stockholders. In that regard, we have established and adopted charters for the audit committee and compensation committee, as well as a code of business conduct and ethics applicable to all of our directors, officers and employees. Our code of business conduct and ethics can be viewed on our website at www.coatesengine.com. Compensation Committee Interlocks and Insider Participation George J. Coates, Gregory Coates and Barry C. Kaye are executive officers and members of our board of directors. None of our executive officers serves as a member of our compensation committee, audit committee or other committee serving an equivalent function. None of the current members of the compensation committee of our board has ever been one of our employees. Liability Limitations and Indemnification The following description is intended as a summary only and is qualified in its entirety by reference to our amended and restated charter and amended and restated by-laws incorporated by reference as exhibits to this report. We refer in this section to our amended and restated charter as our charter, and we refer to our amended and restated by-laws as our by-laws. Our charter and by-laws limit the liability of directors to the maximum extent permitted by Delaware law. Delaware law provides that directors of a corporation will not be personally liable for monetary damages for breach of their fiduciary duties as directors, except liability for: ● any breach of their duty of loyalty to the corporation or its stockholders; ● acts or omissions that are not in good faith or that involve intentional misconduct or a knowing violation of law; ● unlawful payments of dividends or unlawful stock repurchases or redemptions;or ● any transaction from which the director derived an improper personal benefit. The limitations do not apply to liabilities arising under the federal securities laws and do not affect the availability of equitable remedies, including injunctive relief or rescission. Our charter and by-laws provide that we will indemnify our directors and officers, and may indemnify other employees and agents, to the maximum extent permitted by law. We believe that indemnification under our by-laws covers at least negligence and gross negligence on the part of indemnified parties. Our by-laws also permit us to secure insurance on behalf of any officer, director, employee or agent for any liability arising out of actions taken in his or her capacity as an officer, director, employee or agent, regardless of whether the by-laws would permit indemnification. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers and controlling persons under our charter or by-laws or the indemnification agreements we have entered into with our directors and officers, we have been advised that in the opinion of the SEC this indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. Involvement in Certain Legal Proceedings Mark D. Goldsmith, a former executive of the Company, filed a lawsuit in January 2008 in which he asserts that the Company is liable to him for breach of an employment contract that never became effective. In the opinion of management, Mr. Goldsmith's performance was unsatisfactory and, accordingly, he was offered the opportunity to resign. Further, management is of the opinion that the claim of Mr. Goldsmith is baseless because the Company had cause to terminate its relationship with Mr. Goldsmith. The Company intends to vigorously defend this lawsuit and certain directors have instituted a counterclaim against Mr. Goldsmith. The Company believes that Mr. Goldsmith misrepresented his background and capabilities in order to induce it and/or Coates Motorcycle Company, Ltd. ("CMC") to hire him. The Company is also contending that certain of Mr. Goldsmith's business decisions were made to further his self interest rather than the interests of the Company. The Company believes that Mr. Goldsmith's claims have no basis in fact and, accordingly, that the outcome of this legal action will not be material to its financial condition or results of operations. As a result of the information disclosed in the deposition of Mr. Goldsmith, the Company filed a dispositive motion for summary judgment. This motion, together with a cross motion for summary judgment that was filed by Mr. Goldsmith (the “Cross Motion”) were argued with other motions on October 23, 2009. At the conclusion of these arguments, the Court entered an order denying Mr. Goldsmith's Cross Motion and the Company's motion for summary judgment. Efforts by the court to settle this matter have been unsuccessful. Trial is currently scheduled to commence on April 4, 2011. We intend to vigorously defend against Mr. Goldsmith's claims and pursue our counterclaims. The countersuit filed by certain directors of the Company was dismissed due to an unresolved illness of one of the plaintiffs. This suit may be reinstituted upon resolution of this illness. A lawsuit naming certain of the Company's officers and directors and other related and unrelated parties as co-defendants, along with WWE which was brought in the Superior Court of New Jersey captioned H. Alton Neff v. George Coates, Coates International, Ltd. et al and a countersuit instituted by the Company and WWE were settled in March 2009 through mediation. Pursuant thereto, the Company and WWE each paid $92,500 to one of the plaintiffs. The Company's $92,500 portion of the settlement was charged to expense in December 2008. All parties executed mutual releases and all claims have been dismissed with prejudice. As a condition of the settlement, one of the plaintiffs endorsed to the Company a stock certificate evidencing 25,000 shares of the Company's common stock. In March 2009, the shares of stock evidenced by that stock certificate were retired and restored to authorized, unissued common stock status. In March 2010, one of the Company's vendors notified the Company of its contention that it is owed $160,000, plus accrued interest, for services rendered in 2007. At a meeting with the vendor in the second quarter of 2010, the vendor acknowledged that it did not have documentation to support its claim. Since that meeting, the Company has not received any further communications from this vendor. The Company believes there is no basis in fact to support the vendor's contention and it is not likely that the vendor can prevail with its position. Accordingly, no amount has been recorded for this unasserted claim. The officers and directors of the Company are not a party to any other litigation that is material to the Company's business. Section 16(a) Beneficial Ownership Reporting Compliance We know of no person, who, at any time during the fiscal year ended December 31, 2010 to the date hereof, was a director, officer or beneficial owner of more than ten percent of any class of our equity securities (a "Reporting Person"), that failed to file on a timely basis any reports required to be furnished pursuant to Section 16(a). Based upon a review of Forms 3, 4 and 5 furnished to us under Rule 16(a)-3(d), we know of no Reporting Person that failed to file the required reports within the required time limits. 27 Item 11. Executive Compensation. The following table sets forth the compensation of specified executive officers for years ended December 31, 2010 and 2009: Summary Compensation Table Option All Other Name and Principal Position Year Salary Awards Compensation George J. Coates (1) Chief Executive Officer and President $ $ $ (4
